



BEFORE
THE PUBLIC UTILITIES COMMISSION OF OHIO


In the Matter of the Application of
The Dayton Power and Light Company for Approval of Its Electric Security Plan


In the Matter of the Application of
The Dayton Power and Light Company for Approval of Revised Tariffs


In the Matter of the Application of
The Dayton Power and Light Company for Approval of Certain Accounting Authority
Pursuant to Ohio Rev. Code § 4905.13
:


:


:


:


:


:


Case No. 16-0395-EL-SSO






Case No. 16-0396-EL-ATA






Case No. 16-0397-EL-AAM






________________________________________________________________ 

STIPULATION AND RECOMMENDATION
________________________________________________________________

Ohio Administrative Code Rule 4901-1-30 provides that any two or more parties to
a proceeding may enter into a written stipulation covering the issues presented
in that proceeding. This Stipulation and Recommendation ("Stipulation") sets
forth the understanding of the parties that have signed below (the "Signatory
Parties"). The Signatory Parties recommend that the Public Utilities Commission
of Ohio ("Commission") approve and adopt, as part of its Opinion and Order, this
Stipulation which will resolve all of the issues in the above-captioned
proceeding.
This Stipulation is a product of lengthy, serious, arm's-length bargaining among
the Signatory Parties (who are capable, knowledgeable, and represented by
counsel) with the participation of the Commission's Staff, which negotiations
were undertaken by the Signatory Parties to settle this proceeding. This
Stipulation was negotiated among all parties to the proceedings and no party was
excluded from negotiations. This Stipulation is supported by adequate data and
information; as a package, the Stipulation benefits customers and the public


interest; promotes effective competition and the development of a competitive
marketplace; represents a just and reasonable resolution of all issues in this
proceeding; violates no regulatory principle or practice; and complies with and
promotes the policies and requirements of Chapter 4928, Revised Code. Although
this Stipulation is not binding on the Commission, it is entitled to careful
consideration by the Commission, where, as here, it is sponsored by Signatory
Parties representing a wide range of interests.
WHEREAS, in order to comply with Ohio Rev. Code § 4928.143, DP&L filed an
Application and Supporting Testimony, Schedules and Workpapers in this
proceeding;
WHEREAS, the Signatory Parties engaged in extensive discovery in this
proceeding, with The Dayton Power and Light Company ("DP&L" or "the Company")
responding to over 1,200 discovery requests; three DP&L witnesses were deposed;
DP&L deposed 22 intervenor witnesses;
WHEREAS, the terms of this Stipulation are reasonable to ensure that DP&L can
maintain its financial integrity and modernize its distribution infrastructure
so that customers receive stable and reliable service; and
WHEREAS, the terms and conditions of this Stipulation satisfy the policies of
the State of Ohio as set forth in Section 4928.02, Revised Code.
Now, therefore, for the purposes of resolving all issues raised in this
proceeding, the Signatory Parties stipulate, agree and recommend as follows:
I.
Term

1.    To assist in maintaining rate certainty, improving the financial health of
the DP&L so as to allow it the opportunity to achieve and maintain an investment
grade credit rating, and continue to provide safe and stable service in Ohio,
the Signatory Parties agree that the ESP term shall begin upon Commission
approval of this Stipulation, and shall run for a period of six (6) years.
II.
Distribution Service and Grid Modernization

To allow DP&L to provide stable and certain distribution service and to
modernize its distribution grid, the Signatory Parties agree to the following
terms.
1.    AES/DPL Contributions: DP&L, on behalf of itself and DPL Inc., agrees to
the following:
a.
During the ESP term, DPL Inc. will not make any dividend payments to AES
Corporation or to AES Ohio Generation, LLC.

b.
During the DMR and DIR-B term, DPL Inc. agrees that it will not make any
contractually-required tax sharing payments to AES Corporation.  During the DMR
and DIR-B term, AES Corporation agrees that it will not make any effort to
collect upon, or receive any monies relating to or in exchange for, DPL Inc.'s
(a) currently accrued tax sharing liabilities, including, but not limited to,
any accrued interest, penalties, charges, or other fees, and (b) any subsequent
additions to those tax sharing liabilities, including, but not limited to, any
interest, penalties, charges, or other fees, that accrue during the term of the
ESP (collectively, “Tax Sharing Liabilities”). Pursuant to the preceding
sentence, while AES Corporation agrees to forgo collection of the Tax Sharing
Liabilities payable throughout the DMR and DIR-B term, DPL Inc. will continue to
accrue the Tax Sharing Liabilities in its financial statements.  DP&L hereby
agrees not to seek current and future recovery of the accrued Tax Sharing
Liabilities from Ohio customers reflected in DPL Inc.’s financial statements at
the conclusion of the DMR and DIR-B term in any future filings or proceedings
before the Commission, any court, or other administrative agency.  DP&L further
agrees that it will not use, reference, incorporate or otherwise rely upon,
directly or indirectly, the Tax Sharing Liabilities of DPL Inc. or the
indebtedness of DPL Inc. related in any way to those Tax Sharing Liabilities in
any future requests, filings, or proceedings before the Commission.  In
addition, DP&L and DPL Inc. each acknowledges and agrees that: (i) each is
forever releasing, discharging, forgiving, and otherwise holding harmless any
and all Ohio customers for any amounts or indebtedness including, arising from,
or relating to, either directly or indirectly, the Tax Sharing Liabilities; (ii)
each is waiving any and all rights, claims, causes of actions, or other efforts
to recover the Tax Sharing Liabilities from any and all Ohio customers; and
(iii) the foregoing releases and waivers shall serve as res judicata, collateral
estoppel, and/or issue preclusion, and shall have binding precedential effect in
any Commission, court, or other administrative proceeding.

c.
Assuming FERC approval, DP&L agrees to transfer its generation assets and
non-debt liabilities to AES Ohio Generation, LLC, an affiliated subsidiary of
DPL Inc., within 180 days following final Commission approval of this
Stipulation, provided that the Commission approves this Stipulation without
material modifications.

d.
DP&L (or the affiliate to whom the generation assets are transferred) will
commit to commence a sale process to sell to a third party its ownership in
Conesville, Miami Fort, and Zimmer Stations.

e.
AES Corporation will use all proceeds from any sale of the coal generation
assets to make discretionary debt repayments at DP&L and DPL Inc.

2.    Distribution Modernization Rider/Distribution Investment Rider
a.
DP&L will implement a non-bypassable Distribution Modernization Rider ("DMR")
for years 1 through 5 of the term of the ESP, which shall be targeted to achieve
a consolidated DPL Inc. adjusted FFO/debt ratio of 11%. The DMR shall be
designed to collect $90 million in revenue per year.1 

b.
Cash flow from the DMR will be used to (a) pay interest obligations on existing
debt at DPL Inc. and DP&L; (b) make discretionary debt prepayments at DPL Inc.
and DP&L; and (c) position DP&L to make

_____________________________


IGS and RESA agree not to oppose this provision of the Stipulation taking into
consideration the stipulation as a package. IGS’ and RESA’s non-opposition shall
not be relied upon in any other forum or proceeding.


capital expenditures to modernize and/or maintain DP&L's transmission and
distribution infrastructure.
c.
The cost allocation of the DMR to tariff classes will balance the bill impact to
customers, fairness, and cost-causation principles. This allocation shall be as
follows: 34% allocated based on 5 Coincident Peaks, 33% allocated based on
distribution revenue, and 33% based on historic allocation of the currently
charged non-bypassable rider. DMR cost allocation and rate design are shown in
Appendix A. Rate design within the classes is summarized as:

i.
Residential, secondary and lighting classes will be $/kWh.

ii.
All other classes will include both energy and demand charges.

d.
DP&L will implement a Distribution Investment Rider ("DIR") with two components.
The first component ("DIR-A"), set initially at zero, will recover incremental
distribution capital investments recorded in FERC Plant Accounts 360-374. DIR-A
will fully recover revenue requirements associated with projects added to
ratebase related to this component. DP&L will commence a true-up process of
DIR-A after the resolution of DP&L's distribution rate case (Case
No. 15-1830-EL-AIR). The second component of the DIR rider ("DIR-B") shall be
designed to collect $35 million in revenue per year. The funds collected under
DIR-B will be used for distribution investment as described in the following
paragraph.  During the term of the DIR-B, DP&L will collect depreciation (at
rates in effect at that time) but not a return on projects added to ratebase
related to DIR-B.  At the end of the DIR-B term, the revenue requirements
associated with rate base additions related to both DIR-A and DIR-B will be
recovered in rates through DIR-A or a distribution rate case.

e.
In year one of the ESP, the amounts associated with DIR-B will be used to
implement back-bone infrastructure projects designed to enable and support a
longer term Smart Grid and Advanced Metering Infrastructure (AMI) roll out. In
the remaining years of the ESP, the DIR-B amounts will be used for projects that
enable and support a grid modernization plan.  Those projects will consist of
initiatives that not only empower Ohio consumers to manage energy usage and to
fully utilize the competitive marketplace while avoiding barriers to the
development of competitive retail markets but add or upgrade the technologies
that will be necessary to facilitate the longer term Smart Grid, including AMI,
Conservation Voltage Reduction (CVR), customer programs (e.g., time-of-use and
Green Button Connect My Data), data access for suppliers, Electric Vehicle
Infrastructure, and the growing use of renewables and distributed generation, as
well as micro-grids on the Company's system.  In order to ensure that the grid
is capable of handling these uses, the Company will use these funds and other
items, including but not limited to updating its substation relays and controls,
updating and expanding its telecommunication capabilities, implementing controls
and upgrading distribution feeder components, updating its mapping system to
complete the connectivity of meters/premises to the distribution system, and
migrating its operational systems such as distribution SCADA and outage
management system. DP&L will submit a report at the end of each calendar year of
the ESP term to the Commission and the Signatory and Non-Opposing Parties
summarizing the projects for which DIR-B amounts were expended and the amounts
spent for each project.

f.
Rider DMR and DIR-B revenues shall be excluded from Significantly Excessive
Earnings Test ("SEET") calculations. DP&L's SEET threshold will remain at 12%.

g.
The cost allocation of DIR-A and DIR-B to tariff classes will be based on base
distribution revenues. The DIR-A and DIR-B rate design will be a percentage
applied to the customer's monthly base distribution charges.

h.
DP&L shall be entitled to collect the DMR and DIR-B for five years.

3.    Smart Grid Rider
a.
Distribution Infrastructure Modernization Plan: DP&L will file a comprehensive
Distribution Infrastructure Modernization Plan within three months of completion
of the Commission's grid modernization initiative or February 1, 2018, whichever
is earlier unless an extension is granted by Staff. That to-be-filed plan, to be
consistent with the Commission’s grid modernization initiative, will include a
proposal for certain infrastructure improvements including, but not limited to,
AMI meters, VoltVar Optimization, Electric Vehicle Charging infrastructure
focused on multi-family dwellings, retail locations and workplaces,2 Customer
Programs, implementation of the availability of validation, estimation and
editing data (“VEE data”) and system-wide Distribution Automation along with
suggested timelines for the implementation of the plan and plan components.  Any
intervenor in that case may file comments upon DP&L's plan. DP&L shall not be
required to implement the plan until it is approved by the Commission.3

b.
The costs of DP&L's grid modernization efforts as outlined in the to-be-filed
Distribution Infrastructure Modernization Plan, once approved by the Commission,
will be recovered through a new Smart Grid Rider ("SGR"). The SGR shall be set
initially at zero. The cost allocation of the SGR to tariff classes will be
based on base distribution revenues. The SGR rate design will be a percentage
applied to the customer's monthly base distribution charges.

III.
Standard Offer Rate

1.    As originally proposed in DP&L's ESP, DP&L will implement a bypassable,
Standard Offer Rate that will be based on competitive bid auctions and charged
on a $/kWh basis
_____________________________


2 Parties shall have the right to oppose the Electric Vehicle Charging
infrastructure in the subsequent Distribution Infrastructure Modernization Plan
proceeding.
3 For avoidance of doubt, any signatory party or non-opposing party may advocate
for or oppose all or some of the Distribution Infrastructure Modernization Plan.
for all tariff classes. However, the Standard Offer Rate will be modified from
DP&L's original proposal as follows:
a.
Consistent with the current process, DP&L will procure RECs to meet the
requirements in ORC 4928.64 and recover those costs on a bypassable basis.
Although these amounts will be separately identified in supporting schedules,
these amounts will be included as a component of the Standard Offer Rate instead
of a separate Alternative Energy Rider (AER) Tariff. This maintains the
simplicity of one Tariff for bypassable charges that allows for an easy
price-to-compare.

b.
DP&L shall establish a component to the standard service offer as an addition to
the SSO non-shopping rate in order to recognize costs DP&L incurs to provide
default service to customers, or costs otherwise avoided by default service,
that are not reflected in SSO bypassable rates.  The total collected from this
component will first be applied to the Unbilled Fuel deferral (amortized over 3
years) and remaining amounts collected will then be refunded to all customers
via the RCR.  The component added to the SSO rate will be $.0033 per kilowatt
-hour for all default service customers.  DP&L shall annually reconcile the
credit for over- or under-recovery to ensure that the total revenue recovered
through this new SSO component other than amounts applied to the Unbilled Fuel
deferral matches the revenue credited to customers.  The new SSO Component is
revenue neutral to DP&L and cannot be relied upon to support a recommendation
that any cost be eliminated from recovery in DP&L’s distribution rates. The new
SSO component shall remain at  $.0033 per kilowatt -hour but may change pending
resolution of DP&L’s current distribution rate case pending before the
Commission in Case No. 15-1830-EL-AIR and any determinations by the Commission
in that proceeding that different allocation of costs should be added for
inclusion to the SSO rate.

IV.
Economic Development Rider

1.    To further State policy and enhance the State's effectiveness in the
global economy, DP&L will offer several different economic development
incentives to large customers that are Signatory or Non-Opposing Parties.4
Customers may receive only one of the incentives below, and incentives may not
be combined.  The provisions in this Section shall expire when the DMR and DIR-B
expire, or when an equivalent economic stability charge intended to provide
financial stability to DP&L or DPL Inc., whether proposed in this case or
another proceeding, expires. DP&L will implement the following economic
development incentives:
a.
The following economic development incentives will be equal to $(0.0040) per kWh
for all kWh:

i.
Economic Improvement Incentive available to single site customers with MW demand
of 10 MW or greater with an average load factor of at least 80%. The Signatory
or Non-Opposing Party that qualifies for the incentive is: Miami Valley Hospital
(OHA).

_____________________________


4 "Non-Opposing Parties" shall be those parties that sign this Stipulation as
Non-Opposing Parties.


ii.
Automaker Incentive available to single site customers with MW demand of 4 MW or
greater. The Signatory or Non-Opposing Party that qualifies for the incentive
is: Honda of America Mfg., Inc. ("Honda").

iii.
Ohio Business Incentive available to businesses headquartered in the State of
Ohio; this incentive will aggregate accounts within the DP&L service area and
must achieve a total average demand of 2 MW or greater. The Signatory or
Non-Opposing Party that qualifies for the incentive is: Honda.

2.    The costs of these programs will be recovered through DP&L's
non-bypassable Economic Development Rider ("EDR"), consistent with how those
costs are allocated and recovered through that rider currently.
V.
Economic Development Grant Fund

1.    DP&L agrees to make the following economic development payments, which
payments shall not be recoverable from customers. The provisions in this Section
shall expire when the DMR and DIR-B expire, or when an equivalent economic
stability charge intended to provide financial stability to DP&L or DPL Inc.,
whether proposed in this case or another proceeding, expires.
a.
Economic Development grant fund of $1,000,000 annually for use by customers
within DP&L's service territory for energy programs and infrastructure.

b.
Within 60 days of Commission approval of the Stipulation, DP&L shall provide an
additional economic development grant fund totaling $2 million dollars over the
term of the ESP to be administered by an independent third parties to be used
for economic development, technical assistance, and implementation, studies,
workforce development, and to provide direct financial assistance, for job
training, to DP&L employees who work at generation facilities in Adams and Brown
Counties, Ohio and surrounding communities.  DP&L further agrees to collaborate
with local and statewide economic development organizations to identify and
promote potential economic development in Adams and Brown Counties.

VI.
Renewable Investment

1.    DP&L and/or its affiliates will procure and/or develop a total of at least
300 megawatts (MWs) nameplate capacity of wind and or solar energy projects in
Ohio as follows:
2.    The individual projects will be proposed over the course of the next three
years, following adoption of the Stipulation.
3.    The Company will file EL-RDR applications to initiate approval for retail
cost recovery associated with each project.  DP&L agrees to use its best efforts
to seek Commission approval for these filings.
4.    During the ESP term, DP&L affiliates will have the right, based on
commercially reasonable terms, to own up to 50% of such projects on an aggregate
net basis (up to 150 MWs) based on installed capacity.  Ownership details will
be established for each project individually.  Such projects will be
competitively bid with preference given to projects that utilize the Ohio supply
chain.  To the extent that an affiliate of DP&L or DP&L plans to submit projects
for consideration for any particular competitive bid, an independent third party
will be used to manage that bidding process, and that independent third party
will consult with the Staff regarding the process by which projects are selected
for advancement.  Any costs associated with the independent third party
management of the competitive bidding process may be included for recovery
through the applicable EL-RDR application. The RFP process will be commenced
within 45 days of a Commission order approving this Stipulation.  Subject to
timely regulatory approvals, the projects will commence construction by the
deadline for eligibility of benefits available under the Clean Power Plan or its
replacement regulation.  The projects are not contingent on the Clean Power Plan
or its replacement regulation taking effect.
5.    DP&L will be the buyer of a long-term power purchase agreements ("PPAs")
(i.e., 15 years or longer) for each project, including all capacity, energy,
ancillaries and renewable energy credits produced by the project.  Capacity,
energy and ancillary services for all projects will be liquidated into the PJM
markets with resulting revenues being credited to retail customers.  Renewable
energy credits not reserved for compliance will be liquidated into the markets
with resulting revenues being credited to retail customers.
6.    The commitment is premised upon DP&L receiving full cost recovery (based
on a PPA structure) through a Renewable Energy Rider ("RER") with details
(except for the rate design provided for below) to be determined as part of the
separate EL-RDR filing.  In reviewing such applications the Commission may
consider among other relevant matters the economics and proposed PPA price
associated with each project, as compared to other available market prices for
such projects.
7.    The wind and or solar energy projects will begin commercial operation by
2022 subject to timely regulatory approvals. Commercial Operation is defined as
generating electricity for sale in the PJM marketplace. No Signatory Party or
Non-Opposing Party waives its right to challenge the renewable investments, the
RER or other named rider. For the avoidance of doubt, any Signatory Party or
Non-Opposing Party may challenge the legality of the RER in any other proceeding
including, but not limited to, any EL-RDR proceeding.
8.    The RER shall be established in this case, and shall be nonbypassable and
set initially at zero. The rate design to be used for recovery of any net costs
or flow through of any net credits associated with either wind or solar
renewable energy projects described above shall be a uniform per kWh charge for
all monthly consumption up to 833,000 kWh per customer account.  This rate
design shall apply for the life of any PPA.
VII.
Other Riders and Tariffs

1.    DP&L has proposed riders in both its pending Distribution Rate case and
this ESP case. Those requests will be treated as follows:
a.
Reconciliation Rider:

i.
DP&L shall withdraw its request to recover in this case OVEC costs that it has
deferred pursuant to the Commission's Order in Case No. 13-2420-EL-UNC. DP&L
shall file an application in a separate proceeding to seek recovery of those
costs. Signatory and Non-Opposing Parties shall not contest DP&L's request to
recover



the OVEC deferral in that separate proceeding provided DP&L uses good faith
efforts to divest from the OVEC units.6 
ii.
After an Order in this ESP case, DP&L shall defer/recover or credit, the net of
proceeds from selling OVEC energy and capacity into the PJM marketplace and OVEC
costs. This Rider will be charged on a non-bypassable basis, allocated to tariff
classes based on base distribution revenues and will be a monthly charge per
customer account.

iii.
DP&L agrees to continue pursuing options to discharge its OVEC obligations. DP&L
shall file an annual report no later than February 28 of each year during the
Term of the ESP, outlining its efforts made in the prior 12 months to relieve
itself of its OVEC obligations.

b.
Decoupling Rider: DP&L will implement the Decoupling Rider to include the lost
revenues currently recovered through the Energy Efficiency Rider as agreed to in
the Stipulation filed in Case No. 16-649-EL-POR on December 13, 2016. Any
methodology changes will be proposed in the Company's next filed energy
efficiency portfolio plan. This Rider will be charged on a non-bypassable basis.





_____________________________
6 RESA and IGS do not support but agree not to oppose Section VII(1)(a)(i) and
(ii) of this Stipulation.


c.
Transmission Cost Recovery Rider – Non-Bypassable (TCRR-N): DP&L's TCRR-N will
be implemented as it is currently. In addition, DP&L agrees to deploy a
small-scale pilot program providing an alternative means for customers to obtain
and pay for services otherwise provided by or through the TCRR-N. More
specifically, the purpose of this pilot program is to explore whether certain
customers could benefit from opting out of DP&L's TCRR-N and obtaining, directly
or indirectly through a certified CRES provider registered in DP&L's territory,
all transmission and ancillary services through the Open Access Transmission
Tariff and other PJM governing documents ("OATT") approved by the Federal Energy
Regulatory Commission ("FERC"), in effect from time to time, as modified by
FERC, and applicable to the zone in which the end user is located or whether the
administrative burden to the Companies, and the cost and risk to the customer,
would render this option impractical. This pilot program will be for the term of
the ESP and be limited to the first 50 accounts of Signatory or Non-Opposing
Parties or members of Signatory or Non-Opposing Parties that do not take DP&L
Standard Service Offer generation, are served at the primary voltage level and
above, and notify DP&L in writing within 30 days of the approval of this
Stipulation ("Pilot Participant").7 Subject to and taking into consideration

_____________________________


7Each Signatory Party or Non-Opposing Party (or the members of a Signatory Party
or Non-Opposing Party) shall each be eligible to designate one account to
participate in the pilot program even if such participation causes the total
number of participating accounts to exceed 50. This provision does not limit any
Signatory Party or Non-Opposing Party (or members of a Signatory Party or
Non-Opposing Party) from utilizing more than one of the eligible 50 accounts to
the extent the account otherwise qualifies for participation in the pilot
program pursuant to this Stipulation.
any existing contract with a CRES provider, the Pilot Participant shall work
with its CRES provider to complete any necessary steps for the Pilot Participant
to participate in the pilot program, including establishing a separate PJM
subaccount, registering a DUNS+4 with DP&L and completing related EDI testing.
Contingent on these necessary steps, the effective date for the Pilot
Participant’s opt-out of the TCRR-N, or any successor to the TCRR-N, shall be
the next available meter read date following acceptance of the CRES provider’s
enrollment request via EDI after the date which the CRES provider verifies all
of the necessary steps have been taken to provide the Pilot Participant with all
services otherwise provided by or through the TCRR-N, including Network
Integration Transmission Service ("NITS"). The effective date shall be no
earlier than the effective date of an order approving this Stipulation. Nothing
in this provision prevents the Pilot Participant from delaying the effective
date of the opt-out of the TCRR-N. Any increase or decrease in the load and
usage characteristics of any Pilot Participant, opening of a replacement account
or account transfer shall not affect the right to continue to be eligible in the
pilot program. Any account or successor account voluntarily returning to TCRR-N
or any TCRR-N successor, after 60 days advance notice, shall not, thereafter,
make such OATT election and eligibility for such election with regard to such
account or successor account shall be deemed terminated. Subject to the maximum
of 50 accounts and notwithstanding the requirement to provide notice to DP&L
within 30 days of the approval of this Stipulation regarding a customer's desire
to participate in the pilot program, new accounts of new customers and/or new
and expanded accounts of an existing Pilot Participant shall also have the right
to make such election regardless of whether the accounts are known or in
existence by the election deadline specified herein. Any such election would be
effective subject to the necessary timing steps outlined above. Such a Pilot
Participant that has opted out shall not receive the benefits or be subject to
the costs of TCRR-N or any successor to TCRR-N provided that they shall not be
deprived of any costs or refunds arising from decisions issued by FERC or the
Commission where such costs or refunds would flow through TCRR-N and are
associated with the period during which they obtained service by or through
TCRR-N and such costs or refunds are not otherwise available through the OATT.
Such refunds (if any) shall be deducted from refund amounts included in TCRR-N.
Such a Pilot Participant shall be eligible, at their election, as long as they
continuously remain a Pilot Participant and continue to obtain such services
through the applicable OATT until such time as they may elect to discontinue
such election and revert to TCRR-N or a TCRR-N successor.
d.
Regulatory Compliance Rider ("RCR"): DP&L will implement a nonbypassable RCR to
recover the following five separate deferral balances: (1) Consumer Education
Campaign costs; (2) Retail Settlement System costs; (3) Green Pricing Program
costs; (4) Generation Separation costs; and (5) Bill Format Redesign costs. DP&L
will recover carrying costs at DP&L's cost of debt on the Bill Format Redesign
and Generation Separation starting at the time those costs were incurred.
Additionally, carrying costs at DP&L's cost of debt will be included at the
onset of recovery of the RCR for the remaining RCR items. The Rider will be
trued up annually. The cost allocation of the RCR to tariff classes will be
based on base distribution revenues. The RCR rate design will be a monthly
charge per customer account. The total dollars recovered through the RCR shall
not exceed a total of $20 million over the ESP term. DP&L may also recover costs
associated with implementing the non-commodity billing and supplier consolidated
billing provisions set forth in Sections IX.1 and IX.2, through the RCR,
providing the amount recovered through the RCR does not exceed the
aforementioned cap.

e.
Storm Cost Recovery Rider: The Storm Cost Recovery Rider ("SCRR") will remain in
place as a placeholder tariff. DP&L will file a future application if it seeks
any recovery of costs from major storms. This non‑bypassable rider will include
Operating and Maintenance ("O&M") expenses incurred for all storms that are
determined to be "Major Events," which is defined in O.A.C. 4901:1-10-01 as
incidents that cause and electric utility’s "System Average Interruption
Duration Index" ("SAIDI") to exceed the threshold outlined in section 4.5 of
standard 1366-2003 as adopted in the "IEEE Guide for Electric Power Distribution
Reliability Indices."  No level of expenses for major storms will be in base
rates, meaning that there will be no baseline for which an amount over would be
considered.  Therefore, all prudently-incurred expenses that are incremental to
base rates would be considered for recovery.  This would include, among other
things, the amounts over the first forty hours of labor in a given week as well
as overtime paid for union and management employees.  If any mutual assistance
revenue is received for storm repairs done in other markets, the straight-time
labor portion of this would be deducted from the Company’s storm rider recovery
request to avoid potential double-recovery.  Carrying charges at the last
approved cost of debt would be accrued from the point of deferral until recovery
begins.  Recovery would generally be over one year; however, if the deferred
amount is large, the Company may request a longer recovery period to lessen the
impact on rates.  The Company will file yearly its SCRR by April 1 of each year
and Staff will complete its audit with the Commission’s approval for rates to be
effective around August 1 of each year. The cost allocation of the SCRR to
tariff classes will be based on base distribution revenues and will be a monthly
charge per customer account.

f.
Uncollectible Rider: As originally proposed in DP&L's DRC, DP&L will implement
an Uncollectible Rider to recover the uncollectible expense through a
non-bypassable, annually filed true-up rider. This Rider will recover
uncollectible expense that has historically been included in individual rate
components and will track and recover actual costs. Implementation of this Rider
also represents the removal of uncollectible expense from other individual rate
components. DP&L will address any uncollectible expense included in base
distribution rates in the annual true-up filing of this rider, which will
include an adjustment to revenue until new base distribution rates are in place.

VIII.
Miscellaneous

1.    Each Signatory Party and Non-Opposing Party will withdraw any opposition
the Party has filed in PUCO Case Nos. 12-426-EL-SSO, 08-1094-EL-SSO, and FERC
Docket EC16-173-000.
2.    DP&L withdraws its request for a Clean Energy Rider.
IX.
Competitive Retail Market Enhancements

1.    DP&L commits to implement within 12 months of a Commission order approving
a Stipulation in these proceedings, subject to the provisions set forth in
Section XI.5, a pilot process to provide any CRES provider that is interested
and qualified the opportunity to bill customers for non-commodity products
and/or services on the customer's DP&L bill using bill-ready billing with the
following qualifications:
a.
Participating CRES providers must agree to pay 50% of the implementation costs
associated with system changes to be shared equally by the participating CRES
providers, and DP&L will develop and provide all interested CRES providers with
an estimate of the total implementation costs.  CRES providers that enter the
program after its implementation must agree to reimburse other participating
CRES providers on a pro-rata basis to ensure a fair allocation of the
implementation costs to be shared by CRES providers. The other 50% of the
implementation costs will be included in the DIR-A, Regulatory Compliance Rider
(RCR) or otherwise deferred for future recovery. Any requests for cost
reimbursement by DP&L to participating CRES providers shall include
documentation supporting the request for cost reimbursement.

b.
Payment posting priorities will continue to match those stated in the Ohio
Administrative Code Section 4901:1-10-33(H); however, any non-commodity products
and/or services will be considered "miscellaneous charges" and be paid last.  If
partial payments are made by the customer, it would be the responsibility of the
CRES Provider to pursue any collections regarding any non-commodity charges.

2.    DP&L agrees to work with Staff, RESA, and IGS to determine the parameters
of a two-year pilot supplier consolidated billing program for any CRES provider
that is qualified and interested. The purpose of the pilot will be to provide
the industry with data and information on the practicality of a supplier
consolidated billing implementation in the Ohio electric choice market.
a.
The participating CRES providers will agree to comply with all bill requirement
administrative code rules and work with Staff and DP&L on consumer safeguards,
including Ohio Administrative Code Chapter 4901:1-21 (without waiver unless
recommended by Staff).

b.
Participating CRES providers agree to provide Staff and DP&L any and all
information related to the pilot.

c.
DP&L and participating CRES providers will meet to determine a methodology to
govern implementation, including, but not limited to, the method of transfer and
payment to the DP&L of customer charges, as well as credit and collection
procedures and purchase of receivables at 100%, without recourse. Staff will be
invited to participate in the meetings.

d.
The methodology to govern the pilot shall be established no later than twelve
months from a final Commission order approving a Stipulation in these
proceedings.

e.
Due to the nature of a pilot program, the supplier consolidated billing pilot
will be limited to 2,500 customers per CRES provider for the first six months of
active implementation:

i.
Based upon biannual review and approval by Staff, DP&L, and participating CRES
providers, the customer participation cap shall be incrementally increased by
2,500 customers each six months not to exceed 10,000 customers for any
individual CRES provider over the two-year term of the pilot program.

ii.
Existing customers may remain on the supplier consolidated billing program upon
completion of the two-year term of the pilot until otherwise ordered by the
Commission.

iii.
RESA and/or participating CRES providers retain the right to petition the
Commission to expand the pilot cap or terms pending Commission consideration of
future consolidated billing orders.

f.
Costs related to DP&L's implementation of the pilot supplier consolidated
billing program will be shared 50 percent by participating CRES providers, and
DP&L will develop and provide all interested CRES providers with an estimate of
the total implementation costs. CRES providers that enter the program after its
implementation must agree to reimburse other participating CRES providers on a
pro-rata basis to ensure a fair allocation of the implementation costs to be
shared by participating CRES providers. DP&L's 50 percent share will be
recovered in the DIR-A, the Regulatory Compliance Rider (RCR) or otherwise
deferred for future recovery. Any requests for cost reimbursement by DP&L to
participating CRES providers shall include documentation supporting the request
for cost reimbursement. Staff may study the costs needed to implement the pilot
and include an analysis of the type of costs needed to expand the program and
how that should be allocated among the participating CRES providers.

g.
During the pilot development and methodology implementation phase, DP&L will
work with participating CRES providers and Staff to determine the appropriate
implementation timeline in which participating CRES providers may begin billing
under the pilot.

h.
Participating CRES providers shall not prohibit a customer from returning to
DP&L for consolidated billing.

i.
Participating CRES providers shall not charge a late payment fee greater than
DP&L's tariffed late payment fee.

j.
By the conclusion of the two-year pilot program, Staff may file a report on the
program that may include recommendations on the program, which may include
expansion or retirement.

k.
Any participating CRES provider's competitively sensitive information acquired
by DP&L and Staff under the pilot supplier consolidated billing program shall be
afforded the appropriate confidential treatment.

3.    DP&L agrees to the following Tariff changes:
i.
Sheet G8, page 6 ¶2.1 first paragraph, retain the existing 30-calendar day time
for approving a supplier's registration: "The Company shall approve or
disapprove the supplier's registration within thirty (30) calendar days of
receipt of complete registration information from the supplier. The thirty (30)
day time period may be extended for up to thirty (30) days for good cause shown,
or until such other time as is mutually agreed to by the supplier and the
Company."

ii.
Sheet G8, page 12 ¶4.1, for clarification, modify the last paragraph of the
pre-enrollment customer list section so that the Percentage of Income Payment
Plan (PIPP) program is conducted in accordance with the Commission's
requirements, including those in Case No. 16-247-EL-UNC:
"* * * End-use Customers participating in the Percentage of Income Payment Plan
(PIPP) program will receive the Standard Offer Rate in accordance with the
requirements of the Public Utilities Commission of Ohio."

iii.
Sheet G8, page 21 ¶9.2, existing language should be modified to recognize that
CRES Providers may be required to disclose customer-specific information by the
Public Utilities Commission of Ohio or a court: "* * * The AGS shall keep all
Customer-specific information supplied by the Company confidential unless the
AGS has the Customer's authorization to do otherwise or unless permitted to be
disclosed per Ohio Administrative Code Rule 4901:1-21-10."

iv.
Sheet G8, page 22 ¶10.1, revise proposed added language that consolidated
billing cannot include non-commodity items, new language to read: “The AGS shall
not use the Company’s consolidated billing services for communication of any
anti-competitive or disparaging messages.”

v.
Sheet G8, page 25 ¶12.1(c), modify existing language to not require CRES
Providers to pay amounts in bona fide dispute: "In the event of a dispute as to
the amount of any bill, the AGS will notify the Company of the amount in dispute
and the AGS will pay to the Company the total bill including the disputed amount
not in bona fide dispute."

vi.
Sheet G8, page 26 ¶12.2, modify existing language to recognize that not paying
amounts in bona fide dispute will cause the AGS to be deemed delinquent: "In the
event the AGS fails to make payment to the Company of all amounts not in bona
fide dispute on or before the due date as described above, and such failure of
payment is not corrected within two (2) calendar days after the Company notifies
the AGS to cure such failure, * * *."

X.
Individual Signatory Parties

1.    The provisions in this Section shall expire when the DMR and DIR-B expire,
or when an equivalent economic stability charge intended to provide financial
stability to DP&L or DPL Inc., whether proposed in this case or another
proceeding, expires.
2.    City of Dayton
a.
On or before January 1, 2018, DP&L will explore a joint partnership with the
City of Dayton and the University of Dayton’s Hanley Sustainability Institute
for a program supporting mutual goals for all three of the organizations.



b.
DP&L will provide $50,000 annually (no more than five payments total) for
residential energy education and reduction programs in the City of Dayton.
During the first year, this $50,000 annual spending shall be funded by
shareholders. This $50,000 in annual spending will thereafter be recovered
through DP&L's Energy Efficiency Rider. In the event that the Commission
determines that these program costs do not qualify for recovery in the Energy
Efficiency Rider, the $50,000 in annual funding will be funded by shareholders.

DP&L will participate in the Property Assessed Clean Energy ("PACE") program in
partnership with the Montgomery County Port Authority, for qualifying projects
in the City of Dayton. DP&L will contribute $100,000 annually (no more than five
payments total) to a fund to be used to pay up to 50% of a property owner's
escrowed reserve requirement. DP&L will also contribute $50,000 annually (no
more than five payments total) to a revolving loan fund to support energy
upgrades for small and micro businesses within the City that are not eligible
for PACE funding. During the first year, this $150,000 in annual spending shall
be funded by shareholders. This $150,000 in annual spending will thereafter be
recovered through DP&L’s Energy Efficiency Rider. In the event the Commission
determines that these program costs do not qualify for recovery in the Energy
Efficiency Rider, the $150,000 in annual funding will be funded by shareholders.
DP&L will provide funding for those programs for 2017 within 30 days of the
Commission’s approval or modification of the ESP. DP&L will provide the funding
for each subsequent year of the ESP by no later than January 15th of each
calendar year.
c.
DP&L will provide and install all necessary equipment on the DP&L side of the
meter to support system safety and reliable service at the Dayton International
Airport. Among other things, DP&L will install three-phase reclosers and load
break centers, which will allow the customer to transfer between its circuits
and supply and execute all agreements to allow for the instantaneous transfer of
power, including any and all interconnect agreements to support system safety
and reliable service at the Dayton International Airport. In addition to making
the aforementioned improvements on the DP&L side of the meter, DP&L further
agrees to provide all necessary improvements to customer equipment
(“customer-side improvements”) to allow the customer to transfer between its
circuits. The cost to DP&L of making those improvements shall not exceed
$50,000. All costs in excess of $50,000 to make customer-side improvements shall
be the responsibility of the Dayton International Airport.

d.
All City of Dayton accounts existing at the time of execution of this
Stipulation will be exempt from paying any redundant service charges, including
the Redundant Service Rider or equivalent rider, which seek to recover the costs
of providing standby or backup service.

e.
AES agrees to maintain DP&L’s operating headquarters in the City of Dayton,
Ohio. DP&L agrees to discuss with the City of Dayton any plans to move DP&L’s
operating headquarters from MacGregor Park to an alternate location within the
City of Dayton, at least ninety (90) days before any move is to occur. If DP&L’s
operating headquarters are moved out of the MacGregor Park facility to an
alternate location within the City of Dayton then the City of Dayton shall have
an option to purchase the approximately one hundred twenty five (125) acres and
improvements comprising DPL’s MacGregor Park facility, under the following terms
and conditions:

i.
If DP&L receives a bona fide offer to purchase the MacGregor Park property, and
such offer contains a written commitment that the use for the MacGregor Park
property by the bona fide offeror falls within the definition of a Business Park
as codified in the City of Dayton Zoning Code, or should the City of Dayton
otherwise acknowledge in writing that DP&L has a planned use for the MacGregor
Park property that satisfies the City of Dayton's reasonable expectations and
requirements regarding land use, planning and development, at the City of
Dayton’s sole discretion, then the City of Dayton’s option for the MacGregor
Park property shall immediately expire and the requirements of paragraph
(ii.) below shall no longer apply and shall be deemed void. Under such
circumstances, DP&L shall provide the City of Dayton written notice of the bona
fide offer and a complete description of the details of such planned use in
order to allow the City of Dayton to certify that such use satisfies the Zoning
Code requirements and/or the City of Dayton’s reasonable expectations and
requirements at the City of Dayton’s sole discretion. The City of Dayton shall
have up to fifteen (15) days after DP&L's written notice to provide to DP&L a
written response accepting or rejecting DP&L’s request for certification, which
response shall not be unreasonably withheld or delayed. Failure to provide such
written response shall cause Dayton's option for the MacGregor Park property to
expire without further notice.

ii.
If DP&L receives a bona fide offer to purchase the MacGregor Park property that
DP&L chooses to accept and such bona fide offer does not satisfy the
requirements of paragraph (i), then DP&L shall within fifteen (15) days after it
receives the offer give to the City Manager of Dayton written notice that shall
identify for the City Manager the amount of the bona fide offer and set an
option price for the City of Dayton in an amount not to exceed one hundred five
percent (105%) of such bona fide offer ("City Option Price"). The City of Dayton
must notify DP&L in writing within thirty (30) calendar days of the date DP&L
gives written notice to the City of Dayton of its decision to acquire the
MacGregor Park property for the City Option Price, or else the option expires
without further notice. If within thirty (30) calendar days of the date DP&L
gives written notice to the City of Dayton and the City of Dayton provides
written notice that it will exercise its option to purchase the MacGregor Park
property at the City Option Price, then the City of Dayton must acquire the
MacGregor Park property at a closing within ninety (90) days of its written
notice to DP&L or else the option expires without further notice.

f.
DP&L agrees to work with the City of Dayton to develop an "apprenticeship"
program targeted at Dayton residents. The parties agree to work cooperatively to
establish the terms of that program.

g.
DP&L agrees to provide special hiring outreach for City of Dayton residents. The
outreach will include DP&L hosting an annual job fair for City of Dayton
residents detailing both current job opportunities and recommended educational
pathways. DP&L will take reasonable measures to provide advance notice to the
City of Dayton of upcoming DP&L job postings. DP&L will also make reasonable
efforts to identify and recruit City of Dayton residents who graduate from
Sinclair Community College to fill open job positions for which they are
qualified.

h.
DP&L will contribute $200,000 annually (no more than five payments total) to
assist the City of Dayton in providing economic development programs and
providing essential city services to residents, including low-income residents.
These funds shall not be recoverable from customers. DP&L will provide the
funding for those programs for 2017 within 30 days of the Commission's approval
or modification of the ESP, subject to the provisions set forth in Section XI.5.
DP&L will provide the funding for each subsequent year of the ESP by no later
than January 15th of each calendar year.

3.    Edgemont
a.
DP&L shall contribute $565,000 of shareholder dollars annually to benefit
electric consumers at or below 200% of the federal poverty line or customers at
risk of losing electric service. This amount includes $115,000 for DP&L's Gift
of Power program and $450,000 for the Community Action Partnership.

4.    Honda
a.
DP&L agrees that Honda may avail itself of either the Automaker Incentive under
Section IV.1.a.ii or the Ohio Business Incentive under Section IV.1.a.iii.

b.
DP&L agrees to Honda's current energy efficiency opt-out status for the term of
the ESP.

c.
DP&L will conduct meetings with Honda suppliers no less frequently than annually
to discuss bill components, to sign up for an energy audit, and a discussion on
energy star, conservation and demand response.

d.
DP&L and Honda will work together to develop and automate Energy Star bench
marking for Honda suppliers in DP&L’s service territory.

e.
DP&L will conduct a meeting of customers and other interested parties no less
frequently than annually to discuss investment in advanced/smart grid
infrastructure and renewable infrastructure. The customer group may provide
recommendations to DP&L to set priorities, investment amounts and timing of any
construction. If DP&L follows the recommendations developed in cooperation with
this working group then members of the group will support DP&L with a
Stipulation if any filing required by this investment is opposed. DP&L may not
use the procedures set forth in this subsection (Section X.4.(e)) to delay or
avoid its obligations set forth in Section VI of this Stipulation.

5.    Ohio Hospital Association
a.
In a manner that is consistent with DP&L's existing EE/PDR plan, DP&L will work
with the Ohio Hospital Association (OHA) on an annual energy efficiency program
targeted at OHA members in the DP&L territory. OHA agrees to hold the funds as
may be necessary from year to year in order to accomplish the listed purposes.
The intent will be to partner with OHA to encourage and increase OHA members’
participation in cost effective energy efficiency measures at the facilities.

i.
DP&L will provide OHA $200,000 per year to promote and obtain significant
energy/demand savings among OHA members through efforts including Energy Star
benchmarking, hospital energy audits, education related to energy efficiency and
demand reduction, meetings with hospital facility directors and members of
hospital c-suites, and presentations that champion energy efficiency, hospital
resilience and energy-related actions to mitigate climate change and related
issues. During the first year, the $200,000 in funding for OHA shall be funded
by shareholders. During the remaining years, the $200,000 in funding shall be
recovered through the Energy Efficiency Rider. In the event that the Commission
determines that this $200,000 in funding does not qualify for recovery in the
Energy Efficiency Rider, the $200,000 will be funded by shareholders The funding
described in this paragraph of the Stipulation is separate from the commitments
set forth in the Case No. 16-649-EL-POR. In addition, DP&L and OHA will
collaborate to determine the level of funding from this pool of dollars to
contribute to projects throughout the year to appropriately incentivize OHA
members to implement EE/PDR projects, which should include a preference for OHA
members that have below average Energy Star scores.

ii.
DP&L and OHA will work together to develop and automate Energy Star benchmarking
for OHA members in DP&L’s service territory.

iii.
DP&L will eliminate any charges associated with the Alternate Feed Charge that
currently are being charged to certain OHA members, and it will exempt OHA
members from paying that charge as requested in DP&L's pending Distribution Rate
Case.

6.    PWC
a.
The Company will provide People Working Cooperatively, Inc. ("PWC") $200,000
annually to fund PWC’s programs which assist DP&L’s low-income, elderly, and
disabled customers. During the first year, the $200,000 in funding for PWC shall
be funded by shareholders. During the remaining years, the $200,000 in funding
shall be recovered through the Energy Efficiency Rider. In the event the
Commission determines that the $200,000 for PWC does not qualify for recovery in
the Energy Efficiency Rider, the $200,000 will be funded by shareholders. The
Parties agree that the funding described in this paragraph of the Stipulation is
separate from the $200,000 the Company agreed to provide PWC to fund its pilot
program in Case No. 16-649-EL-POR, and also agree that this paragraph shall not
be cited as precedent regarding any future funding for PWC’s pilot program or
any other potential funding for PWC.

XI.
Other Provisions

1.    In arm's-length bargaining, the Signatory Parties have negotiated terms
and conditions that are embodied in this Stipulation. This Agreement involves a
variety of difficult, complicated issues that would otherwise be resolved only
through expensive, complex,
protracted litigation. This Stipulation contains the entire Agreement among the
Signatory Parties, and embodies a complete settlement of all claims, defenses,
issues and objections in these proceedings. The Signatory Parties agree that
this Stipulation is in the best interests of the public and urge the Commission
to adopt it.
2.    All Signatory and Non-Opposing Parties, other than DP&L, will withdraw
without prejudice, their filed testimony. DP&L offers its testimony and exhibits
as further evidentiary support for this Stipulation, and will file supplemental
testimony in support of this Stipulation. Except as modified by this
Stipulation, DP&L's Application in these matters is approved. Nothing in this
subsection prohibits any Signatory Party or Non-Opposing Party from filing
testimony or submitting evidence in support of the Stipulation.
3.    This Stipulation is a consensus among the Signatory Parties of an overall
approach to rates in this proceeding. It is submitted for the purposes of this
case alone and should not be understood to reflect the positions that an
individual Signatory Party may take as to any individual provision of the
Stipulation standing alone, nor the position a Signatory Party may have taken if
all of the issues in this proceeding had been litigated. Nothing in this
Stipulation shall be used or construed for any purpose to imply, suggest or
otherwise indicate that the results produced through the compromise reflected
herein represent fully the objectives of any Signatory Party. This Stipulation
is submitted for purposes of this proceeding only, and is not deemed binding in
any other proceeding, except as expressly provided herein, nor is it to be
offered or relied upon in any other proceedings, except as necessary to enforce
the terms of this Stipulation. The willingness of Signatory Parties to sponsor
this document currently is predicated on the reasonableness of the Stipulation
taken as a whole.
4.    The Signatory Parties will support the Stipulation if the Stipulation is
contested.8 In order to provide certainty to customers, parties, and Applicant,
the Signatory Parties and Non-Opposing Parties agree that in DP&L's pending
Electric Rate Case, Nos. 15-1830-EL-AIR, 15-1831-EL-AAM, 15-1832-EL-ATA, no
party will seek to support any attempt to withdraw, curtail, or revise any
provision of this settlement or to revise the provisions or benefits of this
Stipulation and Recommendation. However, nothing in this Stipulation prohibits
the Signatory Parties and Non-Opposing Parties from contesting issues in the
distribution rate case (Case No. 15-1830-EL-AIR) that are not otherwise
addressed in this Stipulation.9 
5.    This Stipulation is conditioned upon adoption of the Stipulation by the
Commission in its entirety and without material modification. If the Commission
rejects or modifies all or any part of this Stipulation, any Signatory Party
shall have the right to apply for rehearing. If the Commission does not adopt
the Stipulation without material modification upon rehearing, or if the
Commission makes a material modification to any Order adopting the Stipulation
pursuant to any reversal, vacation and/or remand by the Supreme Court of Ohio,
then within thirty (30) days of the Commission's Entry on Rehearing or Order on
Remand: (a) any Signatory Party may withdraw from the Stipulation by filing a
notice with the Commission ("Notice of Withdrawal"); or (b) DP&L may terminate
and withdraw from the Stipulation by filing a notice ("Utility Notice").10 Upon
the filing of such Utility Notice by DP&L, the Stipulation shall immediately
become null and void. No Signatory Party shall file a Notice of
_____________________________


8 RESA and IGS are not obligated to file testimony or briefs supporting the
Stipulation.


9For avoidance of doubt and as noted in Section III.1.b, resolution of DP&L's
current distribution rate case in Case No. 15-1830-EL-AIR may result in
additional allocation of costs to the SSO rate and therefore, IGS and RESA are
not prohibited from advocating for unbundling or changes to SSO rate or supplier
tariffs in that proceeding or any other distribution rate case.


10 IGS and RESA agree not to oppose part (b) of Section XI(5).
Withdrawal or Utility Notice without first negotiating in good faith with the
other Signatory Parties to achieve an outcome that substantially satisfies the
intent of the Stipulation. If a new agreement achieves such an outcome, the
Signatory Parties will file the new agreement for Commission review and
approval. If the discussions to achieve an outcome that substantially satisfies
the intent of the Stipulation are unsuccessful, and a Signatory Party files a
Notice of Withdrawal, then the Commission will convene an evidentiary hearing to
afford that Signatory Party the opportunity to contest the Stipulation by
presenting evidence through witnesses, to cross-examine witnesses, to present
rebuttal testimony, and to brief all issues that the Commission shall decide
based upon the record and briefs. If the discussions to achieve an outcome that
substantially satisfies the intent of the Stipulation are successful, then some
or all of the Signatory Parties shall submit the amended Stipulation to the
Commission for approval after a hearing if necessary.
IN WITNESS THEREOF, the undersigned Signatory Parties agree to this Stipulation
and Recommendation as of this 30th day of January, 2017. The undersigned
Signatory Parties request the Commission to issue its Opinion and Order
approving and adopting this Stipulation.




THE DAYTON POWER AND LIGHT COMPANY




By:    /s/ Jeffrey S. Sharkey        
   Jeffrey S. Sharkey




 
DPL INC.






By:   /s/ Jeffrey S. Sharkey           
   Jeffrey S. Sharkey



CITY OF DAYTON, OHIO






By:   /s/ N. Trevor Alexander      
   N. Trevor Alexander


 
INTERSTATE GAS SUPPLY, INC./IGS ENERGY






By:   /s/ Joseph Oliker                   
   Joseph Oliker








RETAIL ENERGY SUPPLY ASSOCIATION








By:   /s/ Michael J. Settineri        
   Michael J. Settineri11




 
EDGEMONT NEIGHBORHOOD COALITION






By:   /s/ Ellis Jacobs                    
   Ellis Jacobs








PEOPLE WORKING COOPERATIVELY, INC.








By:   /s/ Devin D. Parram            
   Devin D. Parram


 


SIERRA CLUB








By:__________________________ 
   Kristin Henry






OHIO HOSPITAL ASSOCIATION








By:   /s/ Richard L. Sites             
   Richard L. Sites
 




MID-ATLANTIC RENEWABLE ENERGY COALITION






By:   /s/ Christine M. T. Pirik     
   Christine M.T. Pirik



_____________________________


RESA's signature and consent to Section VIII.1 of this Stipulation is contingent
upon subsequent client approval. As soon as reasonably practicable, RESA will
file a letter in this proceeding indicating whether client approval for consent
to Section VIII.1 of the Stipulation was received.
IN WITNESS THEREOF, the undersigned Non-Opposing Parties agree not to challenge
this Stipulation and Recommendation as of this 30th day of January, 2017.
ENERNOC, INC.






By:___________________________ 
   Gregory J. Poulos
 
OHIO ENVIRONMENTAL COUNCIL






By:   /s/ Trent Dougherty             
   Trent Dougherty




HONDA OF AMERICA, MFG., INC.






By:   /s/ N. Trevor Alexander      
   N. Trevor Alexander










 
 




CERTIFICATE OF SERVICE
I certify that a copy of the foregoing Stipulation and Recommendation has been
served via electronic mail upon the following counsel of record, this 30th day
of January,
2017.
Thomas McNamee
Natalia Messenger
Public Utilities Commission of Ohio
30 East Broad Street, 16th Floor
Columbus, OH 43215-3793
Email:
thomas.mcnamee@ohioattorneygeneral.gov
natalia.messenger@ohioattorneygeneral.gov
 
Attorneys for PUCO Staff
Frank P. Darr (Counsel of Record)
Matthew R. Pritchard 
McNees Wallace & Nurick
21 East State Street, 17th Floor
Columbus, OH 43215
Email: fdarr@mwncmh.com 
    mpritchard@mwncmh.com
Attorneys for Industrial Energy Users – Ohio
Kimberly W. Bojko
James D. Perko, Jr.
Carpenter Lipps & Leland LLP
280 North High Street, Suite 1300
Columbus, OH 43215
Email: bojko@carpenterlipps.com 
    perko@carpenterlipps.com
Attorneys for The Ohio Manufacturers' Association Energy Group
David F. Boehm
Michael L. Kurtz
Kurt J. Boehm
Jody Kyler Cohn
Boehm, Kurtz & Lowry
36 East Seventh Street, Suite 1510
Cincinnati, OH 45202
Email: dboehm@BKLlawfirm.com 
    mkurtz@BKLlawfirm.com 
    kboehm@BKLlawfirm.com 
    jkylercohn@BKLlawfirm.com
Attorneys for The Ohio Energy Group
Kevin R. Schmidt
88 East Broad Street, Suite 1770
Columbus, OH 43215
Email: schmidt@sppgrp.com
Attorney for The Energy Professionals of Ohio
Joseph Oliker (Counsel of Record)
Matthew White
Evan Betterton
IGS Energy
6100 Emerald Parkway
Dublin, OH 43016
Email: joliker@igsenergy.com 
   mswhite@igsenergy.com 
   Ebetterton@igsenergy.com
Attorney for IGS Energy
Jeffrey W. Mayes
Monitoring Analytics, LLC
2621 Van Buren Avenue, Suite 160
Valley Forge Corporate Center
Eagleville, PA 19403
Email: jeffrey.mayes@monitoringanalytics.com
Attorneys for Monitoring Analytics, LLC as
The Independent Market Monitor for PJM
Joel E. Sechler (Counsel of Record)
Carpenter Lipps & Leland
280 N. High St., Suite 1300
Columbus, OH 43215
Email: sechler@carpenterlipps.com
Gregory J. Poulos 
EnerNOC, Inc.
P.O. Box 29492
Columbus, OH 43229
Email: gpoulos@enernoc.com
Attorneys for EnerNOC, Inc.
Trent Dougherty (Counsel of Record) 
Miranda Leppla 
Ohio Environmental Council
1145 Chesapeake Ave., Suite 1
Columbus, OH 43212-3449
Email: tdougherty@theoec.org 
   mleppla@theoec.org
Attorney for the Ohio Environmental
Council and Environmental Defense Fund
Angela Paul Whitfield
Carpenter Lipps & Leland LLP
280 Plaza, Suite 1300
280 North High Street
Columbus, OH 43215
Email: paul@carpenterlipps.com
Attorney for The Kroger Co.
William J. Michael (Counsel of Record)
Kevin F. Moore
Ajay Kumar
Office of the Ohio Consumers' Counsel
10 West Broad Street, Suite 1800
Columbus, OH 43215-3485
Email: william.michael@occ.ohio.gov 
   kevin.moore@occ.ohio.gov 
   ajay.kumar@occ.ohio.gov
Attorneys for the Ohio Consumers' Counsel
Colleen Mooney
Ohio Partners for Affordable Energy
231 West Lima Street
P.O. Box 1793
Findlay, OH 45839-1793
Email: cmooney@ohiopartners.org
Attorney for Ohio Partners for Affordable Energy
Michael D. Dortch
Richard R. Parsons 
Kravitz, Brown & Dortch, LLC
65 East State Street, Suite 200
Columbus, OH 43215
Email: mdortch@kravitzllc.com 
   rparsons@kravitzllc.com
Attorneys for Calpine Energy Solutions LLC
Madeline Fleisher
Kristin Field
Environmental Law & Policy Center
21 West Broad Street, Suite 500
Columbus, OH 43215
Email: mfleisher@elpc.org 
   kfield@elpc.org
Attorneys for The Environmental Law & Policy Center
Richard C. Sahli
Richard C. Sahli Law Office, LLC
981 Pinewood Lane
Columbus, OH 43230-3662
Email: rsahli@columbus.rr.com
Christopher M. Bzdok (pro hac vice)
Olson Bzdok & Howard, P.C.
420 East Front Street
Traverse City, MI 49686
chris@envlaw.com
Tony G. Mendoza, Staff Attorney (pro hac vice) 
Kristin Henry, Senior Staff Attorney (pro hac vice) 
Sierra Club Environmental Law Program
2101 Webster Street, 13th Floor
Oakland, CA 94612
Email: tony.mendoza@sierraclub.org 
   Kristin.henry@sierraclub.org
Attorneys for Sierra Club
Steven D. Lesser
James F. Lang
N. Trevor Alexander
Mark T. Keaney 
Calfee, Halter & Griswold LLP
41 South High Street
1200 Huntington Center
Columbus, OH 43215
Email: slesser@calfee.com 
   jlang@calfee.com 
   talexander@calfee.com 
   mkeaney@calfee.com
Attorneys for The City of Dayton and
Honda of America Mfg., Inc.
Lisa M. Hawrot 
Spilman Thomas & Battle, PLLC
Century Centre Building
1233 Main Street, Suite 4000
Wheeling, WV 26003
Email: lhawrot@spilmanlaw.com
Michael J. Settineri
Stephen M. Howard
Gretchen L. Petrucci 
Ilya Batikov
William A. Sieck 
Vorys, Sater, Seymour and Pease LLP
52 E. Gay Street
Columbus, OH 43215
Email: mjsettineri@vorys.com 
    smhoward@vorys.com 
    glpetrucci@vorys.com 
    ibatikov@vorys.com 
   wasieck@vorys.com 
 
Attorneys for Dynegy Inc.,
PJM Power Providers Group, and
Retail Energy Supply Association
Michelle Grant
Dynegy Inc.
601 Travis Street, Suite 1400
Houston, TX 77002
Email: michelle.d.grant@dynegy.com
Attorneys for Dynegy Inc.
Glen Thomas
1060 First Avenue, Suite 400
King of Prussia, PA 19406
Email: gthomas@gtpowergroup.com
Sharon Theodore
Electric Power Supply Association
1401 New York Ave. NW 11th Floor
Washington, DC
Email: stheodore@epsa.org
Derrick Price Williamson 
Spilman Thomas & Battle, PLLC
1100 Bent Creek Blvd., Suite 101
Mechanicsburg, PA 17050
Email: dwilliamson@spilmanlaw.com
Carrie M. Harris 
Spilman Thomas & Battle, PLLC
310 First Street, Suite 1100
P.O. Box 90
Roanoke, VA 24002-0090
Email: charris@spilmanlaw.com
Steve W. Chriss
Senior Manager, Energy Regulatory Analysis
Greg Tillman
Senior Manager, Energy Regulatory Analysis
Wal-Mart Stores, Inc.
2001 SE 10th Street
Bentonville, AR 72716-0550
Email: Stephen.Chriss@walmart.com 
    Greg.Tillman@walmart.com
Attorneys for Wal-Mart Stores East, LP
and Sam's East, Inc.
Evelyn R. Robinson
2750 Monroe Boulevard
Audubon, PA 19403
Email: evelyn.robinson@pjm.com 
 
Attorney for PJM Interconnection, L.L.C.
Richard L. Sites
Ohio Hospital Association
155 East Broad Street, 3rd Floor
Columbus, OH 43215-3620
Laura Chappelle
201 North Washington Square, Suite 910
Lansing, MI 48933
Email: laurac@chappelleconsulting.net
Attorneys for PJM Power Providers Group
Ellis Jacobs
Advocates for Basic Legal Equality, Inc.
130 West Second Street, Suite 700 East
Dayton, OH 45402
Email: ejacobs@ablelaw.org
Attorney for Edgemont Neighborhood Coalition
Email: rick.sites@ohiohospitals.org
Matthew W. Warnock
Dylan F. Borchers
Bricker & Eckler LLP
100 South Third Street
Columbus, OH 43215-4291
Email: mwarnock@bricker.com 
   dborchers@bricker.com
Attorneys for The Ohio Hospital Association
Amy B. Spiller
Jeanne W. Kingery
Elizabeth H. Watts
Duke-Energy Ohio, Inc.
139 East Fourth Street
1303-Main
Cincinnati, OH 45202
Email: amy.spiller@duke-energy.com 
   jeanne.kingery@duke-energy.com 
   elizabeth.watts@duke-energy.com
Attorneys for Duke-Energy Ohio, Inc.
Terrence N. O'Donnell
Raymond D. Seiler
Christine M.T. Pirik
William V. Vorys
Dickinson Wright PLLC
150 East Gay Street, Suite 2400
Columbus, OH 43215
Email: todonnell@dickinsonwright.com 
   rseiler@dickinsonwright.com 
   cpirik@dickinsonwright.com 
   wvorys@dickinsonwright.com
Attorneys for Mid-Atlantic Renewable
Energy Coalition






Devin D. Parram
Bricker & Eckler LLP
100 South Third Street
Columbus, OH 43215-4291
Email: dparram@bricker.com
Attorney for People Working
Cooperatively, Inc.
John R. Doll
Matthew T. Crawford Doll, Jansen & Ford
111 West First Street, Suite 1100
Dayton, OH 45402-1156
Email: jdoll@djflawfirm.com
mcrawford@djflawfirm.com
Attorneys for Utility Workers of
America Local 175
Carl Tamm
President
Classic Connectors, Inc.
382 Park Avenue East
Mansfield, OH 44905
Email: crtamm@classicconnectors.com
C. David Kelley, Prosecutor
Dana N. Whalen
110 West Main Street
West Union, OH 45693
Email: prosecutorkelley@usa.com 
   dana.whalen@adamscountyoh.gov 
 
Attorneys for Adams County, Ohio,
Monroe Township, Ohio and
Manchester Local School District







/s/ Jeffrey S. Sharkey                
Jeffrey S. Sharkey






1146620.1






 
Appendix A
 


DMR Rate Summary
 
 


Tariff Class




Residential


Rate component




Energy $/kWh $0.0080586


Revenue




$43,781,087








48.6%


Secondary


Energy $/kWh $0.0067707


$27,591,878


30.7%







Primary
Energy
$/kWh
$0.0009794
$2,807,084
13.5%
 
Demand
$/kW
$1.5164053
$9,262,557
 
 
Maximum
$/kWh
$0.0105276
$39,880
 


Primary Substation


Energy


$/kWh


$0.0009060


$585,044


2.4%
 
Demand
$/kW
$1.4152322
$1,594,268
 


High Voltage


Energy


$/kWh


$0.0009277


$908,123


4.0%
 
Demand
$/kW
$1.4171788
$2,647,755
 


School


Energy


$/kWh


$0.0048224


$251,421


0.3%


Street Lighting


Energy


$/kWh


$0.0029345


$163,456


0.2%


Private Outdoor Ltg


Energy


$/kWh


$0.0120947


$367,445


0.4%


TOTAL
 
 
 


$90,000,000
 







1